IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-50267
                        Conference Calendar



DANNY LEON LUCAS,

                                         Plaintiff-Appellant,


versus

GARY L. JOHNSON, Director,
Texas Department of Criminal Justice,
Institutional Division, ET AL.,

                                         Defendants-Appellees.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-95-CV-383
                        - - - - - - - - - -
                          October 24, 1996

Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Danny Leon Lucas (Texas prisoner #390541) appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action without

prejudice for failure to comply with court orders; nevertheless,

he has failed to brief any issue for appeal.   Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).   Lucas has not briefed an


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-50267
                                - 2 -

appealable issue.   His appeal is deemed abandoned and is

DISMISSED.   5TH CIR. R. 42.2.

     We caution Lucas that any additional frivolous appeals filed

by him or on his behalf will invite the imposition of sanctions.

To avoid sanctions, Lucas is further cautioned to review all

pending appeals to ensure that they do not raise arguments that

are frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.